       Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 1 of 34




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION


PLANNED PARENTHOOD CENTER FOR
CHOICE, et al.,

     Plaintiffs,

     v.                                             No. 1:20-cv-00323-LY

GREG ABBOTT, in his official capacity as
Governor of Texas, et al.,

     Defendants.


   SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
             MOTION FOR A PRELIMINARY INJUNCTION
Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 2 of 34
                   Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 3 of 34




              2.      Individuals who will likely be ineligible for aspiration abortion by the time the
                      Executive Orders expire. ........................................................................................... 20

              3.      Individuals who will likely be ineligible for a single-day D&E abortion by the time
                      the Executive Orders expire. ..................................................................................... 21

              4.      Individuals who will likely be ineligible to have an abortion in a clinic setting by the
                      time the Executive Orders expire. ............................................................................. 21

              5.      Individuals who will likely be past the gestational age limit for abortion in Texas by
                      the time the Executive Orders expire. ....................................................................... 22

              6.      Patients experiencing IPV and minors who have obtained judicial bypass. ............. 22

         C.        Arbitrary and Unreasonable Treatment of Patients Seeking Procedural Abortion. ...... 22

         D.        Defendants’ Arguments That This Court Lacks Authority to Enter an Injunction Are
                   Meritless. ....................................................................................................................... 23

   II.        PLAINTIFFS’ PATIENTS WILL SUFFER IRREPARABLE HARM ABSENT A
              PRELIMINARY INJUNCTION. ..................................................................................... 24

   III. THE BALANCE OF HARMS AND PUBLIC INTEREST SUPPORT PRELIMINARY
        INJUNCTIVE RELIEF. .................................................................................................... 25

CONCLUSION ............................................................................................................................. 25

CERTIFICATE OF SERVICE ..................................................................................................... 29




                                                                             ii
           Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 4 of 34




                                           TABLE OF AUTHORITIES

Cases

        City of Austin v. Paxton,
                943 F.3d 993 (5th Cir. 2019) ................................................................................ 24

        Deerfield Med. Ctr. v. City of Deerfield Beach,
               661 F.2d 328 (5th Cir. Unit B Nov. 1981) ............................................................ 24

        Elrod v. Burns,
               427 U.S. 347 (1976) .............................................................................................. 24

        Gonzales v. Carhart,
              550 U.S. 124 (2007) .............................................................................................. 16

        In re Abbott,
               No. 20-50264, 2020 WL 1685929 (5th Cir. Apr. 7, 2020) ............................ passim

        In re Abbott,
               No. 20-50296, 2020 WL 1866010 (5th Cir. Apr. 13, 2020) ................................. 14

        Ingebretsen v. Jackson Pub. Sch. Dist.,
               88 F.3d 274 (5th Cir. 1996) .................................................................................. 25

        Jackson Women’s Health Org. v. Currier,
               760 F.3d 448 (5th Cir. 2014) .......................................................................... 15, 25

        Jacobson v. Commonwealth of Massachusetts,
              197 U.S. 11 (1905) ......................................................................................... passim

        Janvey v. Alguire,
               647 F.3d 585 (5th Cir. 2011) ................................................................................ 15

        Opulent Life Church v. City of Holly Springs,
              697 F.3d 279 (5th Cir. 2012) ................................................................................ 24

        Planned Parenthood of Ariz., Inc. v. Humble,
              753 F.3d 905 (9th Cir. 2014) ................................................................................ 25

        Planned Parenthood of Cen. Mo. v. Danforth,
              428 U.S. 52 (1976) ................................................................................................ 23

        Planned Parenthood of Kan. & Mid-Mo. v. Andersen,
              882 F.3d 1205 (10th Cir. 2018) ............................................................................ 25

        Planned Parenthood of Se. Pa. v. Casey,
              505 U.S. 833 (1992) ............................................................................ 13, 15, 16, 22


                                                               iii
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 5 of 34




      Planned Parenthood of Wis., Inc. v. Van Hollen,
            738 F.3d 786 (7th Cir. 2013) ................................................................................ 25

      Robinson v. Marshall,
            No. 2:19cv365-MHT, 2020 WL 1659700 (M.D. Ala. Apr. 3, 2020) ................... 23

      Roe v. Wade,
             410 U.S. 113 (1973) ........................................................................................ 15, 16

      Whole Woman’s Health v. Hellerstedt,
            136 S. Ct. 2292 (2016) ........................................................................ 15, 16, 18, 22

Statutes, Regulations, and Rules

      22 Tex. Admin. Code § 187.57 ........................................................................................... 1

      Tex. Gov’t Code Ann. § 402.028 ...................................................................................... 24

      Tex. Gov’t Code Ann. § 418.012 ...................................................................................... 24

      Tex. Health & Safety Code § 171.004 .......................................................................... 3, 21

      Tex. Health & Safety Code § 171.012 .............................................................. 4, 10, 17, 21

      Tex. Health & Safety Code § 171.044 .......................................................................... 3, 22

      Tex. Health & Safety Code § 171.063 .......................................................................... 2, 11

Other Authorities

      Am. Psychological Ass’n, How COVID-19 May Increase Domestic Violence and Child
            Abuse (Apr. 8, 2020), https://www.apa.org/topics/covid-19/domestic-violence-
            child-abuse .............................................................................................................. 8

      Amanda Taub, A New Covid-19 Crisis: Domestic Abuse Worldwide, N.Y. Times (Apr.
           14, 2020), https://www.nytimes.com/2020/04/06/world/coronavirus-domestic-
           violence.html ........................................................................................................... 8

      Guttmacher Inst., Regulating Insurance Coverage of Abortion (Apr. 1, 2020),
            https://www.guttmacher.org/state-policy/explore/regulating-insurance-coverage-
            abortion. .................................................................................................................. 7

      Julie A. Gazmararian et al., Prevalence of Violence Against Pregnant Women, 275 JAMA
              1915, 1918 (1996) ................................................................................................... 8




                                                                 iv
           Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 6 of 34




                                        INTRODUCTION

       Plaintiffs (collectively, “Providers”) submit this supplemental memorandum of law in

support of their motion for a preliminary injunction. On April 17, 2020, Governor Greg Abbott

issued Executive Order GA-15, “Relating to hospital capacity during the COVID-19 disaster,”

which supersedes the prior Executive Order as of 11:59 P.M. on April 21, 2020. See Ex. 21,

attached hereto. Executive Order GA-15 largely incorporates the terms of Executive Order GA-

09,1 which Defendants have interpreted to prohibit virtually all abortion in Texas for the Order’s

duration. However, GA-15 establishes the following exception:

               any surgery or procedure performed in a licensed health care facility
               that has certified in writing to the Texas Health and Human Services
               Commission both: (1) that it will reserve at least 25% of its hospital
               capacity for treatment of COVID-19 patients, accounting for the
               range of clinical severity of COVID-l9 patients; and (2) that it will
               not request any personal protective equipment from any public
               source, whether federal, state, or local, for the duration of the
               COVID 19 disaster.

       Providers believe that they meet this exception, and therefore that Executive Order GA-15

has no application to them. Providers’ licensed health care facilities do not have any hospital

capacity, and Providers do not intend to request personal protective equipment (“PPE”) from any

public source for the duration of the COVID-19 disaster. Providers will submit certifications to

the Texas Health and Human Services Commission to that effect.




       1
          The Texas Medical Board’s amendment to 22 Tex. Admin. Code § 187.57 incorporates
the terms of GA-09 and remains in effect through July 20, 2020. Plaintiffs’ Motion for a
Preliminary Injunction challenges that rule together with GA-09. To the extent Defendants intend
to interpret and enforce the rule consistent with their interpretation of GA-09 and inconsistent with
GA-15’s new exception, Plaintiffs maintain their request for a preliminary injunction against that
enforcement. Throughout this brief, references to the “Executive Orders” include the rule.
                                                   1
           Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 7 of 34




       Providers have attempted to meet and confer with counsel for Defendants to confirm that

their licensed facilities qualify for this exception by emails to Defendants yesterday and today, but

do not have a response that clarifies Defendants’ position.2 Accordingly, the need for preliminary

injunctive relief persists as long as Defendants continue their efforts to ban nearly all abortions

during the COVID-19 pandemic through application of Governor Abbott’s March 22, 2020,

Executive Order GA-09 and GA-15 (collectively, “Executive Orders”). A preliminary injunction

is urgently needed: every day that the Executive Orders prevent Texas residents from obtaining

in-state abortion care, Providers, their patients, and the public health suffer irreparable harm.

                                   STATEMENT OF FACTS3

   A. Provision of Abortion Care in Texas.

       Twenty-four outpatient facilities in Texas were providing abortion before the pandemic.

White Decl. ¶ 12. Sixteen are licensed abortion facilities (“clinics”), and eight are ambulatory

surgical centers (“ASCs”). Id. The clinics are located in or near Austin; Dallas; Fort Worth; El

Paso; Houston; McAllen; San Antonio; and Waco. Id. ¶ 13. Only six of the eight ASCs—those in

Austin, Dallas, Houston, and San Antonio—provide abortion after eighteen weeks LMP. Id. ¶¶ 16–




       2
          Defendants’ response states in relevant part “OAG has no role in receiving, processing,
or ruling upon certifications submitted under GA-15 and cannot confirm...whether any specific
facility complies with GA-15’s certification requirement.” See Ex. 22, attached hereto. This
response provides no information on the position of Defendant Wilson, Acting Executive
Commissioner of the Texas Health and Human Services Commission, to which the required
submissions must be submitted, or of the other Defendants charged with enforcement of the
Executive Orders.
        Providers respectfully request the opportunity to supplement these filings with additional
argument and evidence if Defendants take the position that GA-15’s exception does not apply to
Provider Plaintiffs’ facilities, as this would implicate additional issues not addressed herein.
        3
          A complete list of all testimony and briefing that Providers are designating is set forth in
Appendix A, attached hereto.


                                                  2
          Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 8 of 34




17. In the most recent year for which data are available, only two-tenths of a percent (0.2%) of

Texas abortions were performed in hospitals. See Ex. 40, attached hereto.

       After ten weeks of pregnancy as measured from the first day of their last menstrual period

(“LMP”), patients are not eligible for medication abortion in Texas; but must have procedural

abortions. See Tex. Health & Safety Code § 171.063(a)(2). Early procedural abortions are

performed using aspiration. Starting around twelve to thirteen weeks LMP, abortion requires same-

day cervical preparation, which requires several hours in the health center. Schutt-Aine 2d Decl.

¶ 30. Beginning at fourteen to sixteen weeks LMP, procedural abortion is provided by D&E rather

than aspiration. Id. ¶¶ 16, 39. Between approximately fifteen and eighteen weeks LMP, patients

must have two-day rather than single-day D&E procedures. Braid Decl. ¶ 9; Schutt-Aine 2d Decl.

¶ 34. At eighteen weeks LMP, patients must seek abortion care at ambulatory surgical centers

(“ASCs”) or hospitals. See Tex. Health & Safety Code § 171.004. Texas prohibits abortion, absent

exceptional circumstances, beginning at twenty-two weeks LMP. See Tex. Health & Safety Code

§ 171.044.

   B. Burdens on Abortion Access Imposed by the Executive Orders.

       As interpreted by Defendants, the Executive Orders function as a six-week long abortion

ban. As a result, Texas residents with means to travel are leaving the State in droves to obtain

abortion care. See Boyd Decl. ¶¶ 6, 8–9; Doe Decl. ¶¶ 15–22; Ferrigno 2d Decl. ¶¶ 5–6; Hagstrom

Miller 2d Decl. ¶ 6; Johnson Decl. ¶¶ 8–10; Jones Decl. ¶ 15; Lamunyon Sanford Decl. ¶¶ 16–18;

Moe Decl. ¶ 18; Nguyen Decl. ¶ 17; Schalit Decl. ¶¶ 15–16; Ward Decl. ¶¶ 12–14. Those unable

to travel out of state are forced to wait as their pregnancies progress.

       Texas abortion providers expect to have substantial backlogs when the Executive Orders

expire. See, e.g., Dewitt-Dick 2d Decl. ¶ 9 (one-month cessation will result in a backlog of

approximately 800 patients); id. ¶ 11 (it will take two months to resolve backlog, pushing


                                                  3
           Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 9 of 34




additional patients past the legal limit in Texas); see also Ferrigno Decl. ¶ 29; Hagstrom Miller

Decl. ¶ 29; Johnson Decl. ¶ 12; Nguyen Decl. ¶ 23; White Decl. ¶¶ 21, 27. Combined with social-

distancing policies that reduce patient volume, see Ferrigno 2d Decl. ¶ 4; Hagstrom Miller 2d Decl.

¶ 4; Schutt-Aine Decl. ¶ 30, and Texas laws that delay abortion access during normal times,4 those

backlogs will inevitably prevent some people from obtaining an abortion in Texas for at least

another one to two weeks. Clinics in neighboring states are experiencing long wait-times for

appointments due to the influx of Texas patients. Boyd Decl. ¶ 9.

       The Executive Orders impose heavy burdens both on those who are able to travel out of

state to access abortion and those who must wait in Texas until the ban is lifted. These burdens

generally fall into the following categories: (1) increased health risks; (2) physical discomfort,

emotional distress and loss of privacy; (3) travel-related burdens; (4) economic costs; (5) increased

safety risks; and (6) forced childbirth. Many of these burdens compound one another.

       1. Increased health risks.

       Those who must wait weeks to access abortion care face increased health risks, whether

they remain pregnant or are able to have a later abortion. The risks of pregnancy and abortion

increase with gestational age. Macones Decl. ¶ 8; Schutt-Aine Decl. ¶ 22. Similarly, while very

low, risk of major complications—those requiring hospital admission, surgery, or blood

transfusion—from abortion is approximately 2.5 times greater in the second trimester than in the

first. Schutt-Aine 2d Decl. ¶¶ 26–27. Some people unable to access abortion in a healthcare setting

will turn to unsafe methods to end their pregnancies. Levison Decl. ¶ 11; Roe ¶ 15.




       4
        Texas’ mandatory waiting period law, Tex. Health & Safety Code § 171.012(a)(4), (b),
for example, delays abortion access for many Texans. Jones Decl. ¶ 12.


                                                 4
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 10 of 34




       Those who must travel long distances to obtain abortion care also face increased health

risks—they are at higher risk of contracting and spreading COVID-19. Bassett Decl. ¶¶ 7–8;

Schutt-Aine ¶ 37; Sharfstein 2d. Decl. ¶ 10. One woman approaching the gestational limit for

medication abortion described making a hazardous twelve-hour drive from Arlington, Texas, to

Denver, Colorado, to access that care. Doe Decl. ¶¶ 12, 15–16; see also id. at ¶ 25.

       2. Physical discomfort, emotional distress, and loss of privacy.

       Individuals denied access to abortion must continue to cope with pregnancy-related

physical symptoms, such as severe nausea and vomiting, shortness of breath, frequent urination

and dizziness, and conditions exacerbated by pregnancy, such as hypertension, diabetes, kidney

disease, autoimmune disorders, and asthma. Schutt-Aine 2d Decl. ¶¶ 6, 8; Bennett Decl. ¶ 25;

Hagstrom Miller Decl. ¶ 33. They must also endure not knowing when—or if—they will be able

to obtain an abortion, which is “devastat[ing],” Hagstrom Miller 2d Decl. ¶ 6. See also Bennett

Decl. ¶ 22; Nguyen Decl. ¶ 13. Those who want to keep their pregnancy private must struggle to

conceal their pregnancies for a longer period of time. Doe Decl. ¶ 6 (individual did not want

prospective employers to know she was pregnant); Ferrigno 2d. Decl. ¶ 6. Revealing a pregnancy

may also put individuals with abusive partners or family at risk of harm. See infra at 8–9.

       3. Travel-related burdens.

       The need to travel to access abortion is itself a burden, Lamunyon Sanford Decl. ¶ 10, and

Texas residents with means are currently traveling long distances to reach out-of-state abortion

providers. See Ward Decl. ¶ 12 (“average distance traveled . . . jumped from 158 miles in 2019 to

734 miles” since the Executive Orders); Gomez Decl. ¶ 14 (Texans traveling to Arizona,

Kentucky, Louisiana, Mississippi, New Mexico, Oklahoma, and Virginia); Schalit Decl. ¶¶ 15–16

(Texans traveling to New Mexico, Kansas, and Illinois). Some have taken lengthy road trips and

others have had to fly. Lamunyon Decl. ¶ 11 (describing travel of up to 860 miles, one way); Ward


                                                 5
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 11 of 34




Decl. ¶ 14 (most clients are flying “because the health risks involved in air travel have made it

much more affordable”).

       Long-distance travel is expensive, prohibitively so for some. See Ward Decl. ¶¶ 6, 8; Moe

Decl. ¶¶ 14, 19; Bennett ¶¶ 9, 11. It is also fraught with logistical challenges, including the need

to secure lodging and childcare, take time off from work, and explain one’s whereabouts to family

members or others. See Bennett Decl. ¶¶ 2, 8–9; Gomez Decl. ¶¶ 1, 9; Jones Decl. ¶¶ 8, 12;

Lamunyon Sanford Decl. ¶¶ 8, 10, 12; Moe Decl. ¶¶ 14, 18; Schalit Decl. ¶¶ 1, 4; Ward Decl. ¶ 10.

Organizations that assist people with abortion access can mitigate some of these burdens but

cannot alleviate them completely. See Bennett Decl. ¶ 16; Conner Decl. ¶ 7; Gomez Decl. ¶ 16;

Moe Decl. ¶ 8, 12; Ward Decl. ¶¶ 1, 4, 8. In addition, the need to travel often delays access to

abortion because, for many, it takes time to make arrangements and raise the necessary money.

Bennett Decl. ¶ 11; Heflin Decl. ¶¶ 51–61; Jones Decl. ¶ 12; Lamunyon Sanford Decl. ¶¶ 10, 12–

13; Moe Decl. ¶ 14; Ward Decl. ¶ 7; see also Schalit Decl. ¶¶ 1, 4–5.

       The COVID-19 pandemic makes travel “increasingly fraught, and even dangerous.”

Lamunyon Sanford Decl. ¶¶ 11–13; see also Moe Decl. ¶ 21 (reductions in flights; common delays

and cancellations); Gomez Decl. ¶¶ 9-13 (difficulty finding local transportation and hotels;

confusion due to state rules for out-of-state travelers during pandemic); Conner Decl. ¶ 11

(increased difficulty securing childcare); Ward Decl. ¶ 10 (delays caused by greater logistical

barriers during pandemic); infra pp. 11–12 (travel increases risk of contagion).

       4. Economic costs.

       Delays can drive up the cost of an abortion, which increases with gestational age together

with the duration and complexity of the procedure. Jones Decl. ¶ 15 (cost of a client’s abortion

increased about $1,500 due to two-week delay); Dewitt-Dick Decl. ¶ 22; Ferrigno Decl. ¶ 36;

Hagstrom Miller 2d Decl. ¶¶ 7–10; Moe Decl. ¶ 8; Ward Decl. ¶ 6; White Decl. ¶ 25. For example,


                                                 6
           Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 12 of 34




a medication abortion at one Texas clinic costs $725. Hagstrom Miller 2d Decl. ¶ 8. A procedural

abortion at that clinic costs $750 before twelve weeks LMP, and increases by $100 every week

thereafter, reaching $1,350 by eighteen weeks LMP. Id. An abortion at a Texas ASC at 21–22

weeks LMP costs at least $3,000. Id. ¶ 10. Most patients will need to pay these costs out-of-pocket

because Texas generally bars coverage of abortion in public and private insurance plans.5 And as

discussed above, the need to travel also adds to the cost of an abortion. Supra p. 6–7.

       Even in normal times, roughly 75% of people seeking abortion are poor or low-income.

Heflin Decl. ¶ 37. The pandemic has profoundly impacted people’s financial resources. Between

March 15th and April 4th, 2020, 760,000 Texans filed for unemployment, exceeding the roughly

700,000 claims filed in all of 2019. Heflin Decl. ¶ 10; see also, e.g., id. ¶¶ 13–14 (record number

of Texans applying for SNAP benefits and relying on food pantries); Moe Decl. ¶ 15 (callers

“struggling with loss of work, income, employer-sponsored health insurance, and childcare” and

“finding it difficult to pay their rents, mortgages, and bills”); Ward Decl. ¶ 10 (“One client recently

worked to raise money for her abortion care for weeks only to have to use it for rent.”); Doe Decl.

¶¶ 5–6 (patient lost job at restaurant right as she discovered she was pregnant).

       5. Forced childbirth.

       Those who are delayed past twenty-two weeks LMP and who cannot travel out of state for

an abortion will be forced to give birth. See Gomez Decl. ¶ 18. Even before their duration was

extended by the GA-15, the record demonstrated that the Orders would push many individuals past

Texas’s gestational age limit. Hagstrom Miller ¶ 27; Ward ¶ 12; Conner Decl. ¶ 10; Johnson ¶ 10;

Moe Decl. ¶ 19. Further, obtaining abortion care in other states is becoming increasingly difficult

because abortion clinics do not have capacity to see the large volume of Texas patients now seeking


       5
          Guttmacher Inst., Regulating Insurance Coverage of Abortion (Apr. 1, 2020),
https://www. guttmacher.org/state-policy/explore/regulating-insurance-coverage-abortion.

                                                  7
           Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 13 of 34




their services. Boyd Decl. ¶ 13 (New Mexico clinic is “simply overwhelmed with requests from

Texas women and often unable to meet the sudden increase in need for timely care”); Moe Decl.

¶ 18 (by April 1, New Mexico clinic was scheduling appointments for Texas patients between

April 8–24 though that clinic is “generally able to see our callers within a week of being

contacted”); Conner Decl. ¶ 11; Johnson Decl. ¶ 9.

       6. Increased risks of abuse.

       Patients who have been victims of intimate partner violence (“IPV”) and minors with

abusive parents are at particular risk of harm from forced delays in access to abortion, and of being

unable to access abortion altogether after the Executive Orders end. Stay-at-home guidelines have

heightened the frequency and severity of IPV.6 Even before the pandemic, pregnancy was

associated with increased and more severe violence in abusive relationships.7 To avoid further

harm, including being denied abortion, a pregnant person may need to keep their pregnancy and

abortion decision confidential, see Moe Decl. ¶ 19; Gomez Decl. ¶ 13, which is more difficult as

access is delayed, Bennett Decl. ¶ 10; Moe Decl. ¶ 19.

       For minors who have obtained a judicial bypass due to abuse or other hardships, see

Northcutt Decl. ¶¶ 3–6, delay likewise threatens their health and safety and may prevent their

access to abortion entirely. A judge has already determined that these minors should obtain an

abortion promptly because, for example, any delay “increases the risk to the applicant’s health.”

Nguyen Decl. ¶ 18 & Ex. A. And abortion access may be necessary to prevent further hardship

imposed by a minor’s parents. Northcutt Decl. ¶ 5 (describing potential homelessness if parent


       6
         See Amanda Taub, A New Covid-19 Crisis: Domestic Abuse Worldwide, N.Y. Times
(Apr.     14,      2020),    https://www.nytimes.com/2020/04/06/world/coronavirus-domestic-
violence.html; Am. Psychological Ass’n, How COVID-19 May Increase Domestic Violence and
Child Abuse (Apr. 8, 2020), https://www.apa.org/topics/covid-19/domestic-violence-child-abuse.
       7
         Julie A. Gazmararian et al., Prevalence of Violence Against Pregnant Women, 275 JAMA
1915, 1918 (1996).

                                                 8
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 14 of 34




discovered pregnancy). Minors in these circumstances are having appointments cancelled because

of the Executive Orders, further increasing the risks and other burdens. Northcutt Decl. ¶¶ 5–6;

Nguyen Decl. ¶¶ 18–19. Most lack the financial, social, and familial resources to travel out of state

to obtain abortion care. Northcutt Decl. ¶¶ 4, 7; Nguyen Decl. ¶¶ 18–19.

   C. Asserted State Interests.

       Defendants assert three interests supporting the Executive Orders: (1) conserving PPE; (2)

conserving hospital capacity; and (3) preventing COVID-19’s spread. None is advanced by

banning and forcibly delaying abortion.

       1. Conserving PPE during the pandemic.

       The State’s asserted interest in conserving PPE is not served by banning or forcibly

delaying abortion for at least three reasons. First, individuals with ongoing pregnancies require

more interactions with the healthcare system, involving more PPE, than individuals who obtain

abortions. Levison Decl. ¶¶ 12–14; Macones Decl. ¶ 20; Schutt-Aine Decl. ¶ 26; Rosenfeld Decl.

¶ 15. Pregnant people must have regular, in-person medical visits to safeguard their own health,

even if they intend to have an abortion. Chang Decl. ¶ 8; see also Levison Decl. ¶¶ 18–19.

Pregnancy poses significant health risks, which are heightened for people with underlying

conditions such as diabetes, high-blood pressure, and obesity. Schutt-Aine 2d Decl. ¶¶ 6–8. The

Executive Orders impose no limits on routine pregnancy-related care, including physical

examinations, ultrasounds, and laboratory tests. Macones Decl. ¶ 12; Levison Decl. ¶ 19; Chang

Decl. ¶¶ 8–9. Doctors are continuing to provide such care during the pandemic, even while

reducing other in-person visits. Levison Decl. ¶ 18; Macones Decl. ¶¶ 10–12. High-risk patients

and patients in their second and third trimesters have more frequent in-person visits. Macones

Decl. ¶¶ 10, 12. PPE used for prenatal care varies by provider, but at minimum, providers use

gloves for physical examinations, vaginal ultrasounds, and laboratory testing, and wear masks and


                                                 9
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 15 of 34




other PPE whenever a patient has symptoms of COVID-19 or is at high risk of contracting the

virus. Levison ¶¶ 13, 17; Chang ¶ 15, 25; Macones Decl. ¶ 17. Some OB/GYNs wear masks for

all patient interactions and give patients the option of wearing masks. Wood Decl. ¶ 16.

       In contrast, providing abortion care requires little or no PPE. Medication abortion requires

a single, in-person visit without physical contact between doctor and patient, and no PPE is needed.

See Schutt-Aine 2d Decl. ¶ 38. Aspiration abortion likewise requires a single, in-person visit

during which minimal PPE is used. See, e.g., Barraza Decl. ¶ 7; Ferrigno Decl. ¶¶ 10, 12; Klier

Decl. ¶ 11; Schutt-Aine Decl. ¶¶ 25; Wallace Decl. ¶ 12. D&E abortion requires one or two in-

person visits, depending on gestational age, during which minimal PPE is used. Abortion providers

generally do not use N95 masks. Only one physician associated with Plaintiffs has used an N95

mask since the pandemic began, and that physician has been reusing the same mask. See, e.g.,

Barraza Decl. ¶ 8; Hagstrom Miller Decl. ¶ 16; Schutt-Aine Decl. ¶ 27. Plaintiffs are not treating

patients with COVID-19 symptoms. See, e.g., Ferrigno Decl. ¶ 17; Lambrecht Decl. ¶ 16; Schutt-

Aine Decl. ¶ 31. They screen those patients in advance and refer them for treatment. Id.

       Texas law requires an ultrasound and in-person consultation before every abortion. Tex.

Health & Safety Code §171.012(a)(4), (b). For patients living within 100 miles of the facility, the

consultation must occur at least twenty-four hours before the abortion. Id. A pre-abortion

ultrasound requires no more PPE than an ultrasound performed for prenatal care. Compare

Ferrigno Decl. ¶ 11, and Hagstrom Miller Decl. ¶ 14, with Macones Decl. ¶ 14. When laboratory

testing is required along with an abortion, technicians use only non-sterile gloves, just as with

laboratory tests for prenatal care. Compare Hagstrom Miller Decl. ¶ 14 with Macones Decl. ¶ 14.

       Notably, in addition to routine prenatal care, doctors continue to offer other obstetrical and

gynecological care comparable to abortion in PPE use and time-sensitivity. See Chang Decl. ¶ 24;




                                                10
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 16 of 34




Levison Decl. ¶ 18; Macones Decl. ¶ 19. Doctors also continue to prescribe or recommend oral

medications comparable to the medications used to induce an abortion. Schutt-Aine 2d Decl. ¶ 47.

       Second, abortion becomes more complex as pregnancy progresses, in turn requiring more

PPE. Medication abortion, available in Texas to ten weeks LMP, requires no PPE. See Tex. Health

& Safety Code § 171.063(a)(2); Barraza Decl. ¶ 7; Dewitt-Dick Decl. ¶ 19; Schutt-Aine Decl.

¶ 25. After ten weeks LMP abortion involves an aspiration procedure and limited PPE, such as

gloves, a surgical mask, and a disposable or washable gown. Barraza Decl. ¶ 7; Dewitt-Dick Decl.

¶ 19; Ferrigno Decl. ¶¶ 10, 12; Hagstrom Miller Decl. ¶¶ 13, 15; Klier Decl. ¶ 11; Lambrecht Decl.

¶ 12; Rosenfeld Decl. ¶ 11; Schutt-Aine Decl. ¶ 25; Wallace Decl. ¶ 12. Around fourteen to sixteen

weeks LMP the provider generally must use instruments to complete the procedure, usually

requiring additional dilation and possibly additional staff and PPE. Ferrigno Decl. ¶ 35; Hagstrom

Miller Decl. ¶ 34; Lambrecht Decl. ¶ 18; Schutt-Aine Decl. ¶¶ 16, 35; Schutt-Aine 2d Decl. ¶ 31.

Beginning approximately fifteen to eighteen weeks LMP the dilation process must begin the day

before the procedure, requiring two separate trips to the health center and an additional visit’s

worth of PPE. Schutt-Aine Decl. ¶¶ 16, 39; Schutt-Aine 2d Decl. ¶¶ 32, 34. Moreover, as detailed

below, while abortion remains safe throughout pregnancy (and safer than childbirth), risks increase

with gestational age, Schutt-Aine Decl. ¶ 22, and accordingly so does the risk that PPE may be

needed to treat any complications that do arise (such treatment generally occurs at the health center

where the abortion was provided).

       Finally, forcing patients to attempt travel for care they could otherwise obtain locally

results in no net savings of PPE, but rather increases contagion risks for both the patient and others.

Bassett Decl. ¶¶ 6–8; Sharfstein 2d Decl. ¶¶ 9–11. If anything, such travel may increase the amount

of PPE used because a patient forced to travel out-of-state will likely be delayed in doing so, and




                                                  11
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 17 of 34




may therefore require a more complex procedure involving more PPE. Schutt-Aine Decl.

¶¶ 16, 35, 39; Sharfstein 2d Decl. ¶ 11.

       2. Conserving hospital capacity during the pandemic.

       Likewise, preventing people from accessing abortion care during the pandemic will not

conserve hospital capacity. As discussed above, nearly all abortions are provided in outpatient

facilities rather than hospitals. See supra p. 2. Major complications occur in less than one-quarter

of one percent (0.23%) of all abortion cases: in 0.31% of medication abortion cases, in 0.16% of

first-trimester procedural abortion cases, and in 0.41% of procedural cases in the second trimester

or later. Schutt-Aine Decl. ¶ 12. Abortion-related emergency room visits constitute just 0.01% of

all emergency room visits in the United States. Id. Individuals with ongoing pregnancies are far

more likely to seek treatment in a hospital (including in an emergency department) than individuals

who have pre-viability abortions. Levison Decl. ¶¶ 8–11; Loe Decl. ¶¶ 14, 16; Macones Decl. ¶ 19;

Roe Decl. ¶¶ 10–13; Schutt-Aine Decl. ¶ 26; Schutt-Aine 2d Decl. ¶¶ 9, 11, 13, 19. And as

discussed below, forcing patients with the means to do so to travel long distances to attempt to

obtain care increases contagion risks, including the risk that those patients or their close contacts

will develop symptoms of COVID-19 requiring hospital care.

       3. Reducing the spread of COVID-19.

       As explained above, people denied access to abortion will still require regular, in-person

visits with medical practitioners. Supra pp. 9–11. Accordingly, banning abortion will not reduce

the risk of COVID-19 transmission in healthcare settings. In fact, because the Executive Orders

are causing many Texas residents to travel out of state for abortion care, they are actually

increasing the risk of COVID-19 transmission. Supra pp. 11–12.




                                                 12
          Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 18 of 34




    D. Procedural History.

        On March 25, 2020, Providers moved for a temporary restraining order (“TRO”), ECF No.

7, which this Court granted “as applied to medication abortions and procedural abortions.” Order

Granting Pls.’ Req. for TRO at 8, ECF No. 40. Defendants petitioned the Fifth Circuit for a writ

of mandamus to vacate the TRO. A divided panel of the Fifth Circuit administratively stayed the

TRO, In re Abbott, No. 20-50264 (5th Cir. Mar. 31, 2020) (per curiam), and then granted the

mandamus petition, In re Abbott, No. 20-50264, 2020 WL 1685929, at *1 (5th Cir. Apr. 7, 2020).

        The panel majority concluded that mandamus was appropriate for three reasons. First, it

held that this Court erred by not applying Jacobson v. Commonwealth of Massachusetts, 197 U.S.

11 (1905), under which this Court “was empowered to decide only whether GA-09 lacks a ‘real or

substantial relation’ to the public health crisis or whether it is ‘beyond all question, a plain, palpable

invasion’ of the right to abortion.” In re Abbott, 2020 WL 1685929, at *8 (citing Jacobson, 197

U.S. at 31). Second, the panel rejected Providers’ argument that the Executive Orders operate as

an “outright [abortion] ban.” Id. at *10. Because it concluded the first Order did not impose a ban,

the panel held that the undue-burden balancing test in Planned Parenthood of Southeastern

Pennsylvania v. Casey, 505 U.S. 833 (1992), applies. Id. at *10–12. Given the overlay of Jacobson,

the panel held that “certain applications of GA-09 may constitute an undue burden under Casey,”

where Providers can show, “‘beyond question,’ GA-09’s burdens outweigh its benefits in those

situations.” Id. at *9 (quoting Jacobson, 197 U.S. at 31) (emphasis added). Third, the majority held

that any determination whether the TRO served the public interest should “weigh the potential

injury to the public health” from enjoining enforcement of the first Order. Id. at *12. Critically,

the panel emphasized that it was not expressing an opinion as to “whether an injunction narrowly

tailored to particular circumstances would pass muster under the Jacobson framework.” Id. It

explained that “[t]hese are issues that the parties may pursue at the preliminary injunction stage,


                                                   13
          Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 19 of 34




where [Providers] will bear the burden to prove, ‘by a clear showing,’ that they are entitled to

relief.” Id.

        On remand, Providers filed a second TRO motion, seeking more limited relief. ECF No.

56. The Court granted the motion on April 9, 2020, temporarily restraining Defendants from

enforcing the first Order as a categorical ban on all abortions; against medication abortions; against

procedural abortion for any patient who, based on the treating physician’s medical judgment,

would be more than eighteen weeks LMP on April 22, 2020, and likely unable to reach an ASC in

Texas or to obtain abortion care; and against procedural abortion for any patient who, based on the

treating physician’s medical judgment, would be past the legal limit for an abortion in Texas—22

weeks LMP—on April 22, 2020. Order Granting Pls.’ Second Mot. for TRO at 15, ECF No. 63.

The TRO was set to expire on April 19, 2020, at 4:25 p.m., unless “extended for good cause,

pursuant to Federal Rule of Civil Procedure 65.” Id.

        Defendants filed another mandamus petition and motion to stay the TRO. On April 10,

2020, the Fifth Circuit administratively stayed the second TRO “EXCEPT that part of the TRO

applying to ‘any patient who, based on the treating physician’s medical judgment, would be past

the legal limit for an abortion in Texas” by the Order’s expiration. In re Abbott, No. 20-50296, slip

op. at 4 (5th Cir. Apr. 10, 2020) (per curiam). Following additional briefing by the parties and

Plaintiffs’ application to the U.S. Supreme Court to vacate a portion of the Fifth Circuit’s stay, the

Fifth Circuit dissolved the administrative stay and denied Defendants’ motion to stay the TRO as

to medication abortion. In re Abbott, No. 20-50296, 2020 WL 1866010 (5th Cir. Apr. 13, 2020).

        On April 14, 2020, this Court set a preliminary injunction hearing for April 29, 2020;

entered a briefing schedule; and extended the TRO, as modified by the Court of Appeals, until

May 1, 2020, at 5 p.m. Order Extending Order Granting Pls.’ Second Mot. for TRO & Scheduling




                                                 14
            Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 20 of 34




Order for Pls.’ Mot. for Prelim. Inj. at 2–4, ECF No. 82. The next day, despite their pending

mandamus petition, Defendants filed an interlocutory appeal from the TRO as well as a motion for

stay pending appeal. Appellants’ Opposed Emergency Mot. to Stay Pending Appeal and,

Alternatively, for a Temp. Administrative Stay, Planned Parenthood Ctr. for Choice v. Abbott,

No. 20-50314 (5th Cir. Apr. 15, 2020). All remain pending.

                                            ARGUMENT

        Providers are entitled to a preliminary injunction because the record demonstrates that (1)

they have a substantial likelihood of success on the merits; (2) their patients are experiencing

irreparable injury; (3) that injury outweighs any harm to Defendants; and (4) granting the

injunction will not disserve the public interest. Jackson Women’s Health Org. v. Currier, 760 F.3d

448, 452 (5th Cir. 2014); Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011).8

I. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS.

        The right to end a pregnancy is a fundamental component of the liberty protected by the

Due Process Clause. See, e.g., Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2309–10

(2016); Casey, 505 U.S. at 851–53 (1992); Roe v. Wade, 410 U.S. 113, 152–54 (1973). Laws that

infringe on this right are subject to the undue-burden standard set forth in Casey, which “requires

that courts consider the burdens a law imposes on abortion access together with the benefits those

laws confer.” Whole Woman’s Health, 136 S. Ct. at 2309. Where the burdens are disproportionate

to the benefits, the law is unconstitutional. See id. at 2300, 2309–10.

        The undue burden standard is a form of heightened scrutiny. Id. at 2309–10. To satisfy it,

the State cannot merely assert that a challenged law is rationally related to a valid state interest. Id.



        8
         For the reasons set forth in Plaintiffs’ Mot. for TRO and/or Prelim. Inj. at 27–28, ECF
No. 7, which is hereby designated by Providers, the Court should waive the bond requirement in
Federal Rule of Civil Procedure 65(c).

                                                   15
            Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 21 of 34




at 2309. Instead, the State must demonstrate that the law actually advances the asserted interest—

and that it does so to an extent sufficient to justify the burdens that it imposes on abortion access.

Id. at 2300, 2309–10 (“[T]he ‘Court retains an independent constitutional duty to review factual

findings where constitutional rights are at stake.’” (quoting Gonzales v. Carhart, 550 U.S. 124,

165 (2007))).

        The Fifth Circuit directed this Court to apply the undue-burden standard in tandem with

the principles set forth in Jacobson, which it views as providing “the framework governing

emergency public health measures like [the Executive Orders].” In re Abbott, 2020 WL 1685929,

at *1. This Court must ask “whether [the Executive Orders] impose burdens on abortion that

‘beyond question’ exceed its benefits in combating the epidemic Texas now faces.” Id. at *11

(quoting Jacobson, 197 U.S. at 31). This inquiry is fact-specific, “requiring careful parsing of the

evidence.” Id.9

        The Executive Orders fail to satisfy the constitutional standard set forth by the Fifth Circuit.

The burdens imposed by these laws are unwarranted as to all people seeking abortions, and

especially as to (1) patients seeking medication abortions; (2) patients seeking procedural abortions

after ten weeks LMP, including patients who, by the Executive Orders’ expiration, (a) will likely

be ineligible for aspiration abortion; (b) will likely be ineligible for a single-day D&E abortion;

(c) will likely be ineligible for abortion in a clinic setting; or (d) will likely be past the gestational

age limit for abortion in Texas; and (3) patients experiencing IPV and minors who have obtained

judicial bypasses.



        9
         Plaintiffs reassert and preserve for appeal their arguments that the Executive Orders as
applied to provision of abortion care are unconstitutional because (1) they impose an outright ban
on previability abortion, see Roe and Casey, and (2) they impose an undue burden under the test
described in Casey, which is not modified during a public health emergency, by Jacobson or
otherwise.


                                                   16
            Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 22 of 34




   A. The Executive Orders Impose Unconstitutional Burdens on Texas Residents Seeking
      Medication Abortions.

       Applying the Executive Orders to medication abortion beyond question fails to serve

Defendants’ asserted interests in conserving PPE and hospital capacity or limiting the spread of

COVID-19. The record shows that medication abortion requires no PPE. Supra p. 10. Although

Texas requires an in-person consultation and ultrasound examination before a medication abortion,

see Tex. Health & Safety Code § 171.012(a)(4), (b), the Texas Medical Board has issued guidance

indicating that those services—whether provided in the context of abortion care or prenatal care—

do not fall within the scope of the Executive Orders’ prohibitions.10 In any event, these pre-

abortion visits require little or no PPE. Supra p. 10. Moreover, banning medication abortion fails

to serve Defendants’ interest in conserving PPE because individuals with ongoing pregnancies will

require more in-person healthcare, including ultrasounds, physical examinations, and lab tests,

during the pandemic than individuals who have medication abortions. Supra pp. 9–11.

       Further, virtually all medication abortions are provided in outpatient facilities rather than

hospitals, and complications associated with medication abortion, including any requiring hospital

care, are exceedingly rare. Supra pp. 11–12. Delaying or denying abortion access does not

conserve hospital capacity because patients with continuing pregnancies are far more likely to seek

hospital care than patients who terminate a pregnancy before viability. Supra p. 12; Levison Decl.

¶ 10 (testifying that at least twenty percent of pregnant patients will visit a hospital at some point

prior to delivery, some on multiple occasions).



       10
           Tex. Med. Bd., Texas Medical Board (TMB) Frequently Asked Questions (FAQs)
Regarding Non-Urgent Elective Surgeries and Procedures During Texas Disaster Declaration for
COVID-19 Pandemic (Mar. 29, 2020), Ex. A to Schutt-Aine 2d Decl. While Defendants
characterize these services as part of a single, multi-step medication abortion “procedure,” if this
were so, it would be impossible to comply with Texas’s law requiring the ultrasound to occur “at
least 24 hours before the abortion.” Tex. Health & Safety Code §171.012(a)(4) (emphasis added).

                                                  17
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 23 of 34




       The Executive Orders’ application to medication abortion also undermines Defendants’

asserted interest in thwarting the spread of COVID-19. As discussed above, it has increased the

risk that patients will contract and transmit the virus by forcing them to travel extensive distances

to obtain a medication abortion. See Bassett Decl. ¶ 7; Doe Decl. ¶ 18.

       In these ways, Defendants’ threats to enforce the Executive Orders against those who

provide medication abortions lack any “real or substantial relation” to the public health objectives

offered to justify them, contravening Jacobson, 197 U.S. at 31.

       The Executive Orders’ failure to further Defendants’ interests is plainly outweighed by

their profound burdens on medication abortion patients—which will continue without injunctive

relief. They have already forced Providers to cancel hundreds of appointments, including for

medication abortion, thus delaying patient care. See, e.g., Dewitt-Dick Decl. ¶ 8; Johnson Decl.

¶ 4; Klier Decl. ¶ 17; Nguyen Decl. ¶ 8; Wallace Decl. ¶ 9; Rosenfeld Decl. ¶ 9. Delayed abortion

access subjects patients to increased health risks, supra pp. 4–5, greater financial burdens, supra

pp. 6–7, and other harms, ranging from the physical and psychological impact of unwanted

pregnancy to fear that an abusive partner or family member will learn of the pregnancy or intended

abortion, supra pp. 5, 8–9. Moreover, the Executive Orders have compelled patients to travel long

distances out of state during a pandemic to obtain pills that they could take at home. See, e.g., Doe

Decl. ¶¶ 9, 19–22. These burdens are “beyond question” undue in relation to the illusory benefits

of applying the Executive Orders to medication abortion. In re Abbott, 2020 WL 1685929, at *9

(citing Jacobson, 197 U.S. at 31); see also Whole Woman’s Health, 136 S. Ct. at 2300, 2309–10.

       Enforcing the Executive Orders as to medication abortion is also at odds with the Fifth

Circuit’s standard because it singles out medication abortion for disfavored treatment without

justification. In re Abbott, 2020 WL 1685929, at *19 (citing Jacobson’s prohibition on states




                                                 18
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 24 of 34




exercising their authority to “safeguard the public health” in an “arbitrary, unreasonable manner”).

Defendants have yet to identify another oral medication they consider banned by the Executive

Orders, which on their face apply only to “surgeries and procedures.” Supra p. 11. Indeed, the

record shows that the Executive Orders exempt treatments comparable to medication abortion and

the care accompanying it. See, e.g., Levison Decl. ¶¶ 13, 18–19 (noting that most prenatal care,

which includes ultrasounds, physical exams, and blood tests, is continuing during the pandemic).

   B. The Executive Orders Impose Unconstitutional Burdens on Texas Residents Seeking
      Procedural Abortions.

       The Executive Orders also impose unwarranted burdens on people seeking procedural

abortions. For the reasons explained above, the Executive Orders fail to advance Defendants’

asserted public health interests in any material way. See supra pp. 9–12 (continuing a pregnancy

conserves no PPE because it requires more in-person healthcare at each stage of pregnancy than

obtaining a previability abortion; abortions later in pregnancy use more PPE; and forcing patients

to travel results in contagion risks that deplete rather than conserve PPE); supra p. 12 (patients

with continuing pregnancies are far more likely to seek hospital care than patients who terminate

a pregnancy before viability; abortion later in pregnancy, while safe, carries more risk of

complications than earlier abortions; and forced travel results in contagion risks that increase the

chances of hospital-based care); supra pp. 11–12 (out-of-state travel heightens the risk that

abortion patients will contract and transmit the COVID-19 virus to others).

       On the other hand, the Executive Orders impose heavy burdens on people seeking

procedural abortions. These burdens, detailed above, include increased health risks, supra pp. 4–

5; physical discomfort, emotional distress and loss of privacy, supra p. 5; travel-related burdens,

supra pp. 5–6; economic costs, supra pp. 6–7; forced childbirth, supra pp. 7–8; and increased risk

of abuse by a partner or family member, supra pp. 8–9.



                                                19
          Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 25 of 34




        Because these burdens are outweighed by any possible benefit and lack any "real or

substantial relation" to the state's interest, they cannot be applied abortion procedures, but these

burdens are most severe and unjustified in the following categories:

        1. Individuals seeking procedural abortions after ten weeks LMP.

        Texas law prohibits medication abortion after ten weeks LMP, so individuals turned away

from procedural abortion will either lose all access in Texas or be forced to wait until they are at a

later stage of pregnancy when their procedure will involve more PPE. Further, the risks of

pregnancy, Macones Decl. ¶ 8, and abortion, Schutt-Aine Decl. ¶ 22, increase with gestational age.

Also, after twelve weeks LMP, the abortion costs increases significantly each week as the length

and complexity of the procedure increases. Hagstrom Miller 2d Decl. ¶ 8. This increased cost leads

to further delay. Heflin Decl. ¶¶ 41–43, 48, 50–52. For these reasons, being delayed past ten weeks

LMP, or forced to seek care elsewhere, imposes substantial burdens on Texas residents. And such

delays or forced travel increase use of PPE, hospital resources, and contagion risks, and thus lack

any “real or substantial relation” to the state’s interests. Jacobson, 197 U.S. at 31.

        2. Individuals who will likely be ineligible for aspiration abortion by the time the
           Executive Orders expire.

        Beginning around fourteen to sixteen weeks LMP, abortion patients must have a D&E

abortion, which is a lengthier, more complex, and more expensive procedure than aspiration; it

also uses more PPE and requires more time at the health center, and (while very safe) carries higher

risks of complications. Ferrigno Decl. ¶¶ 35–36; Hagstrom Miller Decl. ¶¶ 34–35; Schutt-Aine

Decl. ¶¶ 16, 39; Schutt-Aine 2d Decl. ¶¶ 32–34. Thus, being delayed past fourteen weeks LMP

can impose significant burdens on abortion patients, and further undermine any “real or substantial

relation” to the state’s interests.




                                                  20
          Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 26 of 34




        3. Individuals who will likely be ineligible for a single-day D&E abortion by the time
           the Executive Orders expire.

        D&E abortions are usually performed as two-day procedures beginning between fifteen to

eighteen weeks LMP, depending on the individual patient and physician judgment. Schutt-Aine

2d Decl. ¶ 32. Thus, most abortion patients who require a two-day D&E procedure must make

three rather than two trips to an abortion provider to terminate their pregnancy. See Tex. Health &

Safety Code § 171.012(a)(4), (b). Multiple trips present many of the same logistical challenges as

long-distance travel to obtain abortion care. Bennett Decl. ¶ 9; Jones Decl. ¶ 12; Moe Decl. ¶ 14.

A two-day procedure involves more PPE and medical staff, as well as more time at the health

center and trips back-and-forth, thus increasing risks of contagion and complication. Accordingly,

the Executive Orders’ application to this category of patients lacks any “real or substantial relation”

to the State’s interests.

        4. Individuals who will likely be ineligible to have an abortion in a clinic setting by the
           time the Executive Orders expire.

        Texas law requires abortion patients who exceed eighteen weeks LMP to obtain their care

at an ASC rather than a licensed abortion facility. Tex. Health & Safety Code § 171.004. But just

six of the ASCs in Texas (in only four cities) offer abortion care after eighteen weeks LMP. White

Decl. ¶¶ 16–17. Long-distance travel is expensive, supra pp. 5–6, the cost of an abortion increases

significantly with gestational age, supra at pp. 6–7, and about 75% of women seeking an abortion

in the U.S. are poor or low-income. Heflin Decl. ¶ 37; see Ward Decl. ¶ 6. As a result, many Texas

residents delayed past eighteen weeks LMP may be unable to access abortion and forced to carry

to term. See Sanford Decl. ¶ 9. Patients delayed in or foreclosed from accessing abortion care will

require more PPE and be exposed to higher health-related risks, again undermining any “real or

substantial relation” to the state’s interests.




                                                  21
          Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 27 of 34




         5. Individuals who will likely be past the gestational age limit for abortion in Texas by
            the time the Executive Orders expire.

         Texas law prohibits abortion after twenty-two weeks LMP absent exceptional

circumstances. Tex. Health & Safety Code § 171.044. Thus, delay past that gestational age forces

Texans to carry their pregnancy to term or, for those with means, to leave the state to seek abortion

care. See, e.g., Ward Decl. ¶ 12; Moe Decl. ¶ 18; Bennett Decl. ¶ 24; Johnson Decl. ¶ 10. As this

Court has held, application of the Executive Orders to procedural abortion patients in these

circumstances at minimum unduly burdens their right to access a previability abortion. Order

Granting Pls.’ Second Mot. for TRO at 13, ECF No. 63; see Casey, 505 U.S. at 877. Those who

manage to access care out of state obtain the care later in their pregnancies than they otherwise

would—and suffer attendant health risks, financial burdens, and emotional costs. Thus, on this

record, it is beyond question that the Executive Orders impose burdens that exceed any public

health benefits. See Jacobson, 197 U.S. at 31; Whole Woman’s Health, 136 S. Ct. at 2300, 2309–

10.

         6. Patients experiencing IPV and minors who have obtained judicial bypass.

         Patients experiencing IPV and minors who have obtained a judicial bypass are at particular

risk of harm from forced delays in access to abortion, including of being unable to access an

abortion altogether even after the Executive Orders’ expiration. Supra at pp. 8–9. Because of these

heightened harms, Defendants’ interpretation of the Executive Orders to flatly bar abortions for

this group again imposes burdens that exceed any public health benefit.

      C. Arbitrary and Unreasonable Treatment of Patients Seeking Procedural Abortion.

         As with medication abortion, applying the Executive Orders to procedural abortion is also

unconstitutional because it singles out abortion care for disfavored treatment in an “arbitrary,

unreasonable manner.” Jacobson, 197 U.S. at 26. Texas physicians continue to provide obstetrical



                                                 22
            Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 28 of 34




and gynecological procedures comparable to procedural abortion in PPE use and time-sensitivity

based on their professional medical judgment. Chang Decl. ¶ 22; Levison Decl. ¶ 18.11 Indeed, all

physicians other than abortion providers are permitted to exercise professional judgment as to

whether a procedure can safely be postponed, and to rely on the guidance of leading professional

organizations in so doing. Schutt-Aine 2d Decl. ¶¶ 48–50, 53–54. The Medical Board and Texas

Medical Association agree that such judgment and reliance are appropriate. Id. Providers simply

seek the same ability to care for their patients. Cf. Robinson v. Marshall, No. 2:19cv365-MHT,

2020 WL 1659700, at *3 (M.D. Ala. Apr. 3, 2020) (ordering that “[t]he reasonable medical

judgment of abortion providers will be treated with the same respect and deference as the

judgments of other medical providers” and that “decisions will not be singled out for adverse

consequences because the services in question are abortions or abortion-related”).

   D. Defendants’ Arguments That This Court Lacks Authority to Enter an Injunction Are
      Meritless.

       The Fifth Circuit has already held that “a justiciable controversy exists as to the

[Defendant] health officials.” In re Abbott, 2020 WL 1685929, at *5 n.17. It has further held that

Providers “have standing to sue on their own behalf because the [Executive Orders] ‘directly

operates against them,’” id. (quoting Planned Parenthood of Cen. Mo. v. Danforth, 428 U.S. 52,

62 (1976), and that consideration of Providers’ third-party standing may be deferred, id.

       Defendants’ remaining jurisdictional argument—that sovereign immunity bars Providers’

claims against the Governor and Attorney General—is meritless. Providers’ claims against the

Governor are proper because he may modify, amend, rescind, or supersede the Executive Orders


       11
          The singling out of abortion providers is further underscored by the fact that crisis
pregnancy centers—which provide ultrasounds of no medical or diagnostic value—are advertising
on their websites that they are providing ultrasounds during the COVID-19 pandemic. Nguyen 2d
Decl. ¶¶ 16–17.



                                                23
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 29 of 34




pursuant to their terms, Tex. Exec. Order No. GA-09 (Mar. 22, 2020) at 2, ECF No. 1-2; Tex.

Exec. Order No. GA-15 (Apr. 17, 2020) at 2, Ex. 21, and his statutory authority, Tex. Gov’t Code

Ann. § 418.012. By exercising his authority to implement one Executive Order after another, the

Governor has directly and continuously injured Providers and their patients. See City of Austin v.

Paxton, 943 F.3d 993, 998, 1000, 1002 (5th Cir. 2019) (holding that the requirements of Ex parte

Young are satisfied when a state official has the ability to “compel or constrain” plaintiffs’ actions).

       Similarly, the Attorney General has authority to prosecute Providers and their agents at the

request of local prosecutors for alleged violations of the Executive Orders. Tex. Gov’t Code Ann.

§ 402.028(a). His public threat to do so “with the full force of the law,” ECF No. 1-1, directly

caused Providers to cancel hundreds of abortion appointments and cease providing nearly all

abortion care, Pls.’ Second Mot. for TRO at 3, ECF No. 56. Cf. City of Austin, 943 F.3d at 1001

(noting that Ex Parte Young applied where Attorney General sent plaintiff letters threatening to

enforce a statute and thus constrained plaintiff’s conduct).

II. PLAINTIFFS’ PATIENTS WILL SUFFER IRREPARABLE HARM ABSENT A
    PRELIMINARY INJUNCTION.

       Plaintiffs’ patients will suffer severe and irreparable harm in the absence of a preliminary

injunction. The Executive Orders violate their constitutional right to end a pregnancy. It is well

settled that, where a plaintiff establishes a constitutional violation, no further showing of

irreparable injury is necessary. See Elrod v. Burns, 427 U.S. 347, 373 (1976); Opulent Life Church

v. City of Holly Springs, 697 F.3d 279, 295 (5th Cir. 2012); Deerfield Med. Ctr. v. City of Deerfield

Beach, 661 F.2d 328, 338 (5th Cir. Unit B Nov. 1981). Moreover, the Executive Orders expose

Providers’ patients to increased health and safety risks, supra pp. 4–5, and cause them to suffer

physical discomfort, emotional distress, and loss of privacy, supra p. 5, as a consequence of having

to continue unintended pregnancies. This “disruption or denial of . . . patients’ health care cannot



                                                  24
         Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 30 of 34




be undone after a trial on the merits.” Planned Parenthood of Kan. & Mid-Mo. v. Andersen, 882

F.3d 1205, 1236 (10th Cir. 2018) (internal quotation marks omitted), cert. denied sub nom.

Andersen v. Planned Parenthood of Kan. & Mid-Mo., 139 S. Ct. 638 (Mem.) (2018); accord

Planned Parenthood of Ariz., Inc. v. Humble, 753 F.3d 905, 911 (9th Cir. 2014); Planned

Parenthood of Wis., Inc. v. Van Hollen, 738 F.3d 786, 796 (7th Cir. 2013).

III. THE BALANCE OF HARMS AND PUBLIC INTEREST SUPPORT PRELIMINARY
     INJUNCTIVE RELIEF.

       As explained above, Providers’ patients will continue to experience severe and irreparable

harm in the absence of a preliminary injunction. Supra pp. 3–9, 19–23. Defendants, on the other

hand, will suffer no harm from such an injunction because the Executive Orders’ application to

abortion fails to actually serve Defendants’ asserted public health interests. Supra pp. 9–12, 19–

22. Thus, the balance of harms weighs in favor of a preliminary injunction. Likewise, the Fifth

Circuit has made clear that “the grant of an injunction will not disserve the public interest” where,

as here, the “injunction is designed to avoid constitutional deprivations.” Jackson Women’s Health

Org., 940 F. Supp. 2d at 424; see also Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274, 280

(5th Cir. 1996). Finally, preserving abortion access will actually aid the response to COVID-19.

See supra pp. 9–12.

                                         CONCLUSION

       For the foregoing reasons and those set forth in prior filings designated by Plaintiffs, this

Court should grant Plaintiffs’ motion for a preliminary injunction.




                                                 25
 Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 31 of 34




Dated: April 18, 2020

                               Respectfully submitted,

                               /s/ Patrick J. O’Connell
                               Patrick J. O’Connell
                               Texas Bar No. 15179900
                               Law Offices of Patrick J. O’Connell PLLC
                               5926 Balcones Dr., Ste. 220
                               Austin, Texas 78731
                               (512) 852-5918
                               pat@pjofca.com

                               Attorney for All Plaintiffs

                               Julie Murray*
                               Hannah Swanson*
                               PLANNED PARENTHOOD FEDERATION
                               OF AMERICA
                               1110 Vermont Ave., NW Ste. 300
                               Washington, D.C. 20005
                               (202) 973-4800
                               julie.murray@ppfa.org
                               hannah.swanson@ppfa.org

                               Jennifer Sandman*
                               PLANNED PARENTHOOD FEDERATION
                               OF AMERICA
                               123 William Street
                               New York, NY 10038
                               (212) 541-7800
                               jennifer.sandman@ppfa.org

                               Attorneys for Plaintiffs Planned Parenthood
                               Center for Choice, Planned Parenthood of
                               Greater Texas Surgical Health Services, and
                               Planned Parenthood South Texas Surgical
                               Center

                               Molly Duane*
                               Rabia Muqaddam*
                               Francesca Cocuzza*
                               CENTER FOR REPRODUCTIVE RIGHTS
                               199 Water St., 22nd Floor
                               New York, NY 10038
                               (917) 637-3631


                              26
Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 32 of 34




                              mduane@reprorights.org
                              rmuqaddam@reprorights.org
                              fcocuzza@reprorights.org

                              Attorneys for Plaintiffs Southwestern
                              Women’s Surgery Center, Brookside
                              Women’s Medical Center PA d/b/a
                              Brookside Women’s Health Center and
                              Austin Women’s Health Center, Robin
                              Wallace, M.D., Alamo City Surgery Center
                              PLLC d/b/a Alamo Women’s Reproductive
                              Services, and Houston Women’s
                              Reproductive Services

                              Stephanie Toti
                              Rupali Sharma*
                              Sneha Shah*
                              LAWYERING PROJECT
                              25 Broadway, Fl. 9
                              New York, NY 10004
                              (646) 490-1083
                              stoti@lawyeringproject.org
                              rsharma@lawyeringproject.org
                              sshah@lawyeringproject.org

                              Attorneys for Plaintiffs Whole Woman’s
                              Health and Whole Woman’s Health Alliance

                              Anjali Salvador, TX Bar No. 24110324*
                              Andre Segura, TX Bar No. 24107112*
                              ACLU FOUNDATION OF TEXAS, INC.
                              5225 Katy Freeway, Suite 350
                              Houston, TX 77007
                              Tel. (713) 942-8146
                              Fax: (713) 942-8966
                              asalvador@aclutx.org
                              asegura@aclutx.org

                              Brigitte Amiri*
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              Tel. (212) 549-2600
                              bamiri@aclu.org




                             27
Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 33 of 34




                              Attorneys for Plaintiff Houston Women’s
                              Center

                              *Admitted Pro Hac Vice




                             28
        Case 1:20-cv-00323-LY Document 89 Filed 04/18/20 Page 34 of 34




                                 CERTIFICATE OF SERVICE

       I certify that on this 18th day of April, 2020, I filed a copy of the foregoing with this Court’s

CM/ECF system, which will serve a copy on the following individuals:

   Heather Gebelin Hacker                              Adam Arthur Biggs
   Andrew Bowman Stephens                              Special Litigation Counsel
   Benjamin S. Walton                                  General Litigation Division
   Office of the Attorney General of Texas             P.O. Box 12548, Capitol Station
   209 W. 14th Street                                  Austin, TX 78711-2548
   7th Floor                                           (512) 463-2120
   Austin, TX 78701                                    (512) 320-0667 (fax)
   (512) 836-2540                                      adam.biggs@oag.texas.gov
   (512) 474-2697 (fax)
   heather.hacker@oag.texas.gov                        David S. Lill
   andrew.stephens@oag.texas.gov                       Lill Firm, P.C.
   benjamin.walton@oag.texas.gov                       4407 Bee Caves Road
                                                       Suite 111 Building 1
   John J. Butrus, Jr.                                 Austin, TX 78746
   Dallas County District Attorney's Office            (512) 330-0252
   133 N. Riverfront Blvd LB 19                        (844) 402-9814 (fax)
   Dallas, TX 75207                                    david@lillfirm.com
   (214) 653-3691
   (214) 653-2899 (fax)                                Elizabeth Murrill
   john.butrus@dallascounty.org                        Joseph Scott St. John
                                                       Louisiana Dept. of Justice
   Justin C. Pfeiffer                                  1885 North Third Street
   Fort Bend County Attorney's Office                  Baton Rouge, LA 70804
   401 Jackson Street                                  225-456-7544
   Third Floor                                         murrille@ag.louisiana.gov
   Richmond, TX 77469                                  stjohnj@ag.louisiana.gov
   (281) 341-4555
   (281) 341-4557 (fax)
   justin.pfeiffer@fortbendcountytx.gov

   Ruben Gabriel Duarte
   El Paso County Attorney's Office
   500 E. San Antonio - Rm 503
   El Paso, TX 79901
   (915) 546-2083
   rduarte@epcounty.com

                                                       /s/ Julie Murray
                                                       Julie Murray




                                                  29
